Name: Commission Regulation (EC) NoÃ 1173/2009 of 30Ã November 2009 designating intervention centres for durum wheat and rice
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 1.12.2009 EN Official Journal of the European Union L 314/48 COMMISSION REGULATION (EC) No 1173/2009 of 30 November 2009 designating intervention centres for durum wheat and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 41 in conjunction with Article 4 thereof, Whereas: (1) The Commission must designate the Member State intervention centres which meet the minimum standards set in Article 2 of Regulation (EC) No 670/2009 of 24 July 2009 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards public intervention by invitation to tender for the purchase of durum wheat or paddy rice (2). (2) In accordance with Article 23(1) of Regulation (EC) No 670/2009, the Member States have sent the Commission a list of intervention centres for actual designation and a list of the storage premises attached to those centres which they have approved as fulfilling the minimum standards required by Community legislation. (3) In order to ensure that the public intervention scheme works efficiently, the Commission should designate intervention centres on the basis of their geographical situation and publish a list of the storage premises attached thereto, together with all the information required by the operators involved in public intervention. (4) Given the frequent changes which may occur in this connection, and in the interests of sound intervention management, the Commission should make a constant update of this information available to users and provide for the details of the list of storage premises, first, to be published in the Official Journal of the European Union (C Series) and, subsequently, to be updated in accordance with Article 23(3) of Regulation (EC) No 670/2009 by all appropriate technical means via the information systems put in place by the Commission, including publication on the Internet. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The intervention centres referred to in Article 2 of Regulation (EC) No 670/2009 are designated in the Annex hereto. The addresses of the storage premises attached to each intervention centre and the detailed information on those premises and on the intervention centres shall be notified to users by means of a Commission Communication in the Official Journal of the European Union (C Series). This information shall be amended and updated in accordance with Article 23(3) of Regulation (EC) No 670/2009. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2009. For the Commission Mariann Fischer BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 194, 25.7.2009, p. 22. ANNEX A: Intervention centres for durum wheat GREECE ÃÃ Ã ¬Ã ºÃ · Ã Ã ½Ã ±Ã Ã ¿Ã »Ã ¹Ã ºÃ ® Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ± Ã Ã µÃ ½Ã Ã Ã ¹Ã ºÃ ® Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ± Ã Ã µÃ ½Ã Ã Ã ¹Ã ºÃ ® Ã Ã »Ã »Ã ¬Ã ´Ã ± Ã £Ã Ã µÃ Ã µÃ ¬ Ã Ã »Ã »Ã ¬Ã ´Ã ± SPAIN Cadiz Cordoba Sevilla Huesca Teruel Zaragoza Burgos Palencia Salamanca Soria Valladolid Zamora Albacete Ciudad real Cuenca Guadalajara Badajoz Caceres Navarra FRANCE Le Pouzin Castelnaudary Angouleme Moulins-sur-Yevre Orgeres en Beauce Saint Sauveur Toury Voves Fourques Aigues-Mortes Baziege Lespinasse Sainte Christie LIsle Jourdain Sete Issoudun La Ville aux Dames Mer Artenay La Creche Lavaur Beaumont de Lomagne Fontenay le Comte PORTUGAL Beja B: Intervention centres for rice BULGARIA Plovdiv GREECE Ã Ã µÃ ½Ã Ã Ã ¹Ã ºÃ ® Ã Ã »Ã »Ã ¬Ã ´Ã ± Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ± SPAIN Cadiz Cordoba Sevilla Zaragoza Albacete Ciudad Real Cuenca Lerida Badajoz Caceres Navarra FRANCE Arles Fourques Aigues-Mortes ITALY Piemonte PORTUGAL Beja